PER CURIAM
Petitioner was convicted of robbery in the first degree and was sentenced to a ten-year term of imprisonment with a five-year minimum.
At petitioner’s prison term hearing, the Board of Parole (Board) established a history/risk score of 6, crime category 6 with a matrix range of 44 to 56 months, but sustained the 60-month minimum. Petitioner appealed from the final order of the Board dated August 15, 1986. The Court of Appeals affirmed without opinion.
Petitioner seeks review, alleging that the Board failed to satisfy the requirements of ORS 144.135 in sustaining the 60-month minimum. Petitioner’s procedural contentions are answered in Anderson v. Board of Parole, 303 Or 618, 740 P2d 760 (1987).
This petitioner also asserts that the Board failed to consider factors in mitigation, contending that he did not commit the crime or does not remember committing it because he was on a drinking spree. Neither of these contentions constitutes mitigation.
The decision of the Court of Appeals is affirmed.